                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                      )   Criminal No.   1:20-MJ-490 (CFH)
                                               )
               v.                              )
                                               )
 MARCUS CINTRON,                               )
                                               )
                                               )
               Defendant.                      )

                                     ORDER FOR DISMISSAL


       Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by leave of court

endorsed hereon, the United States Attorney for the Northern District of New York hereby

dismisses the complaint in Case No. 1:20-MJ-490 (CFH) against Marcus Cintron, the defendant.

 The reason for this dismissal is:

 ☐      Case transferred to another District

 ☐      Speedy Trial Act

 ☐      Defendant's cooperation

 ☐      Insufficient evidence at this time

 ☒      Other: UFAP defendant successfully apprehended.


 With respect to this dismissal, defendant:

 ☐      Consents

 ☐      Objects

 ☒      Has not been consulted
This dismissal is with prejudice.

 Dated: October 14, 2020                             GRANT C. JAQUITH
                                                     United States Attorney

                                           By:       /s/ Rachel L Williams
                                                     Rachel L. Williams
                                                     Assistant United States
                                                     Attorney Bar Roll No. 701542


Leave of court is granted for the filing of the foregoing dismissal.

                         15th day of October, 2020.
Dated and entered this ________



                                                           Hon. Christian F. Hummel
                                                           United States Magistrate Judge




                                                 2
